Citation Nr: 1045322	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
service-connected gastroesophageal reflux disease (GERD) and 
status post laparoscopic cholecystectomy with scars and 
neuropathic abdominal pain.

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected degenerative disc of the lumbosacral spine with 
radiculopathy at L5-S1, to include paraspinos muscle spasm.  

3.  Entitlement to a compensable rating for service-connected 
sinusitis.

4.  Entitlement to a compensable rating for service-connected 
status post removal of inclusion cyst, left postauricular area 
with scar.

5.  Entitlement to service connection for atypical chest pain, to 
include pericarditis.

6.  Entitlement to service connection for acquired psychiatric 
disability, to include abnormal behavior, depression, panic 
attacks, and mood disorder.

7.  Entitlement to service connection for headaches.

8.  Entitlement to a compensable rating for right knee strain, 
patellofemoral pain syndrome.

9.  Entitlement to service connection for disability manifested 
by joint pain.

10.  Entitlement to service connection for disability manifested 
by muscle pain.

11.  Entitlement to service connection for disability manifested 
by neuropsychological symptoms.

12.  Entitlement to service connection for disability manifested 
by sleep disturbances.

13.  Entitlement to service connection for disability manifested 
by gastrointestinal symptoms.

14.  Entitlement to service connection for disability manifested 
by cardiovascular symptoms.

15.  Entitlement to service connection for disability manifested 
by right upper extremity neurological symptoms.

16.  Entitlement to service connection for disability manifested 
by left upper extremity neurological symptoms.

17.  Entitlement to service connection for disability manifested 
by right lower extremity neurological symptoms.

18.  Entitlement to service connection for disability manifested 
by left lower extremity neurological symptoms. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1998 to August 
2003.  He reportedly had service in the Southwest Asia theater of 
operations from April 2003 to June 2003.

Regarding GERD, lumbosacral spine, sinusitis, cyst, chest pain, 
acquired psychiatric disability, and headaches, these matters 
come before the Board of Veterans' Appeals (Board) on appeal from 
a September 2003 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran's notice of 
disagreement was received in December 2003.  A statement of the 
case was issued in December 2004, and a substantive appeal was 
received in January 2005.  

Regarding right knee disability, this matter comes before the 
Board on appeal from a May 2008 rating decision by an RO of the 
VA.  The Veteran's notice of disagreement was received in June 
2008.  A statement of the case was issued in November 2008, and a 
substantive appeal was received in December 2008.  

Regarding disabilities manifested by joint pain, muscle pain, 
neuropsychological symptoms, sleep disturbances, gastrointestinal 
symptoms, cardiovascular symptoms, and bilateral upper and lower 
extremity neurological symptoms, these matters come before the on 
appeal from an April 2007 rating decision by an RO of the VA.  
The Veteran's notice of disagreement was received in May 2007.  A 
statement of the case was issued in September 2007, and a 
substantive appeal was received in November 2007.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a request for a total disability rating based on 
individual unemployability (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  The Board notes that the Veteran's TDIU claim was 
adjudicated in a May 2008 rating decision, and the Veteran did 
not initiate an appeal.  The aforementioned rating decision 
became final.  Neither the Veteran nor his representative has 
raised a TDIU claim since. Thus, the issue is not before the 
Board.

The Board acknowledges that when the Veteran filed a claim that 
was received in August 2003, he requested compensation 
specifically for abnormal behavior.  However, the Veteran has 
submitted medical evidence reflecting diagnoses of depression, 
panic attacks and mood disorder.  The Court has indicated that a 
claimant does not file a claim to receive benefits only for a 
particular psychiatric diagnosis, but rather for the affliction 
his mental condition, however diagnosed, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue has been 
redescribed as reflected in the first page of this decision.  
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset the Board recognizes the many efforts made by the 
RO to date to assist the incarcerated Veteran with his appeal 
involving multiple issues with a case which involves a six volume 
claims file.  Although the Board regrets delay in appellate 
review, the case must be returned for additional actions to fully 
assist the Veteran. 

Service and post treatment records show that the Veteran was seen 
for chest pain and headaches.  Therefore, appropriate VA 
examinations are warranted.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Moreover, the Board acknowledges that the Veteran 
underwent VA examinations in July 2003, August 2003 and September 
2003.  With no etiology opinions provided for atypical chest 
pain, right knee pain, acquired psychiatric disability, and 
headaches, the Board finds that the aforementioned VA 
examinations were inadequate.  Moreover, the Veteran was later 
scheduled for additional VA examinations (general, Gulf War, and 
psychological), which were requested in December 2006 and 
February 2008, but the Veteran was not able to attend due to his 
incarceration.  

The Court has specifically addressed VA's duty to assist 
incarcerated Veterans in cases where a VA examination is 
warranted. VA's duty to assist incarcerated Veterans requires VA 
to tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same care 
and consideration given to their fellow Veterans.  See 38 
U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995). I 
n the case of VA medical examinations, VA does not have the 
authority to require a correctional institution to release a 
Veteran so that VA can provide him the necessary examination at 
the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 
(West 2002).  However, VA's duty to assist an incarcerated 
Veteran includes: (1) attempting to arrange transportation of the 
claimant to a VA facility for examination; (2) contacting the 
correctional facility and having their medical personnel conduct 
an examination according to VA examination work sheets; or (3) 
sending a VA or fee-basis examiner to the correctional facility 
to conduct the examination.  See Bolton, 8 Vet. App. at 191.  
VA's Adjudication Manual Rewrite contains instructions on 
attempting to provide an examination for an incarcerated Veteran.  
See M21-1MR, Part III.iv.3.A.11.d.  Although the RO did schedule 
the Veteran for VA examinations, it is not clear that all 
potential avenues for assisting the Veteran were explored.  

Additionally, the Board notes that the Veteran has submitted 
copies of a February 2005 Social Security Administration (SSA) 
decision.  Although it appears that the RO may have requested 
associated SSA records, it does not appear that such records have 
been received.  Appropriate action is necessary to obtain any 
such records before the Board may properly proceed with appellate 
review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  

In an April 2009 statement, the Veteran's representative 
mentioned that the Veteran is being treated at the Forrest City 
Federal Correctional Facility.  In September 2009, the RO 
submitted a request for records from that facility.  To date, no 
records have been received.  It is unclear to the Board what 
disabilities or disorders are being treated at this facility.  In 
a statement received in December 2009, the Veteran requested that 
his appeal be forwarded to the Board without the aforementioned 
records.  Nevertheless, in light of the remand above, the Board 
believes that a second request for records should be submitted.  

Finally, in light of the fact that several of the claimed 
disabilities may involve undiagnosed illness theories of service 
connection, the Board believes the dates of the Veteran's 
reported service in the Southwest Asia theater of operations 
should be formally verified.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the service 
department and obtain official verification 
of the dates of the Veteran's service in 
the Southwest Asia theater of operations in 
2003. 

2.  The RO should take appropriate action 
to request any pertinent treatment records 
from Forrest City Federal Correctional 
Facility.

3.  The SSA should be requested to furnish 
copies of any and all administrative and 
medical records related to any application 
for disability benefits filed by the 
Veteran.

4.  With regard to having the Veteran 
medically examined, the RO should explore 
all potential means for having such 
examinations conducted, to specifically 
include whether VA examiner(s) can 
examine the Veteran at the correctional 
facility, or have a fee-basis examiner(s) 
examine the Veteran at the correctional 
facility, or have any medical personnel at 
the correctional facility examine the 
Veteran.  The RO's actions with regard to 
exploring these options should be 
documented in the claims file to avoid the 
need for further remand.  

If it is determined that examination(s) are 
possible, the claims file must be made 
available to the examiner(s) for review in 
connection with the examination(s).

The medical findings/opinions requested are 
as follows:

     a)  with regard to the issues of 
increased ratings for GERD, lumbosacral 
spine disability, sinusitis, residuals of 
removal of a cyst, and right knee 
disability, the examiner(s) should report 
all current findings to allow for 
application of VA rating criteria for the 
particular disabilities.  

     b)  with regard to the issues of 
service connection for chest pain, 
psychiatric disability, headaches, joint 
pain, muscle pain, neuropsychological 
symptoms, sleep disturbance, 
gastrointestinal disability (other than 
GERD), cardiovascular disability, and 
neurological disabilities of the bilateral 
upper and lower extremities, the 
examiner(s) should clearly report all such 
disabilities found on examination.  If 
signs or symptoms of the claimed disorders 
are objectively demonstrated, but such 
signs or symptoms cannot be attributed to a 
known medical diagnosis, the appropriate 
examiner should so state.

As to each of the claimed disabilities 
which is found on examination, the examiner 
should offer an opinion as to whether such 
disability is at least as likely as not (a 
50% or higher degree of probability) 
causally related to service. 

A rationale should be furnished for all 
etiology opinions. 

5.  In the interest of avoiding further 
remand, the RO should review all actions 
undertaken in response to this remand and 
include documentation, as necessary, to 
show completion of the actions, or reasons 
why such actions could not be completed.  
Such documentation is necessary to 
demonstrate that all possible avenues for 
assisting the Veteran were explored. 

6.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

